DETAILED ACTION
Status of the Claims
Claims 11, 13, 16-21 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 Pre-AIA  U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 11, 13, 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartmann  (US 2009/0164172), in view of Halliday, Resnick, Walker (“Fundamentals of Physics;” 2003; John Wiley & Sons, Inc.; Sixth Edition; pp. 233-234 and 246), in view of Scharpf  (US Pat. 6,739,675), in further view of Amberg (US Pat. 4,822,113) in view of Hynes (US 6329945).
Regarding claim 11, Hartmann disclosed a system for monitoring the performance of a wheel brake, comprising
a wheel; (See Hartman: ¶22, “For every braking maneuver the friction value at the brake linings is stored together with the associated temperature, wheel speed and brake application force (normal force) in a storage unit (e.g. a microchip).”);
a wheel brake for braking the wheel; and 	
(See Hartmann: ¶ 18) The brake has a first and a second brake element, which can be made to interact to generate a friction force and a friction torque.  
a memory (See Hartmann: ¶39, “A processing unit according to various embodiments has ... storage means holding a predetermined second set of friction coefficients...”), 
a first sensor arranged to measure wheel brake control input variable data over a braking event, 
wherein the wheel brake control input variable data is an estimated wheel brake torque demand
a second sensor arranged to measure wheel brake performance output variable data over the braking event (See Hartmann ¶19, “Normal force can be determined for example by means of a sensor in the force flow. Friction force can be measured for example with a sensor, which is arranged between a friction lining of the brake and a component, on which the friction lining is supported during braking.”),
wherein both of the first and second sensors send the measured variable data to the memory
a speed sensor arranged to measure, for the wheel, wheel speed over the braking event and send the wheel speed to the memory; and
 (See Hartman: ¶22, “For every braking maneuver the friction value at the brake linings is stored together with the associated temperature, wheel speed and brake application force (normal force) in a storage unit (e.g. a microchip).”);
a processor arranged to access the memory and configured to (See Hartmann: ¶39, “A processing unit according to various embodiments has calculation means to carry out the steps of the method, in particular means for determining a first set of friction coefficients between the first and second brake elements in the field, storage means holding a predetermined second set of friction coefficients, means for comparing the first set of friction coefficients with the second set of friction coefficients, means for determining a deviation based on the comparison and means for determining the performance parameter based on the deviation.”).
regarding the following claimed limitations:
 (i) calculate a total pseudo-energy demand to be absorbed by the wheel brake over the entire braking event by multiplying the estimated wheel brake torque demand by the speed of the braked wheel to calculate power demand data and integrating the power demand data over the entire braking event, 
 (ii) calculate a total energy absorbed by the wheel brake over at least part of the entire braking event by multiply the wheel brake torque by the speed of braked wheel to calculate power absorbed data and integrating the power absorbed data over the entire braking event, 
(iii) calculate a wheel brake energy differential from the total pseudo-energy demand and the total energy absorbed over the entire braking event, wherein the wheel brake energy differential is a difference between the total energy absorbed and an expected energy absorbed for a healthy brake given the pseudo-energy demand, and,
(iv) compare the wheel brake energy differential with a wheel brake performance criterion to detect impaired performance of the wheel brake.
Hartmann teaches further 
obtaining a predetermined set of friction values of the wheel brake over the braking event from the wheel brake control input variable data (See Hartmann: Fig. 2a, curve 204; ¶45, “FIG. 1 shows a diagram illustrating a relationship between friction values of a first or second set of friction values and the associated relative frequency, designated as a whole by 100. In the diagram 100 friction values are plotted for a predetermined combination of normal force, temperature and speed.”);
calculating an actual friction value of the wheel brake over the braking event from the wheel brake performance output variable data (See Hartmann: Fig. 2a, curve 204a; ¶45, 
determining a friction differential for the braking event, the friction differential being a difference between (i) the actual friction value and (ii) the predetermined set of friction values (See Hartmann: Fig. 2a, Items 204 and 204a; ¶49, “FIG. 2a in turn shows the friction values together with their respective relative frequency in a diagram 201. The predetermined second set of friction values… is characterized by a curve 204. The determined first set of friction values is characterized by a curve 204a. In the diagram the deviation of the first set from the second set is clearly identifiable.”); and 
comparing the friction differential with a statistical model of acceptable differentials to detect impaired performance of the wheel brake (See Hartmann: ¶20, “The relationship between setpoint fingerprint and deviation is set out below. If setpoint fingerprint (as a function of vehicle type and vehicle axle) is understood to be a lower limit of the friction coefficients (friction values), which still allows safe operation of the brake, a small deviation or a deviation of zero should be used accordingly. If however the setpoint fingerprint of new brake elements, for example a friction lining/brake disk combination, is used, the permissible deviation can be set correspondingly higher.”). 
Hartmann also teaches:
“The friction force is related by way of the distance r of the application point from the axis of rotation to the friction torque NR,
[AltContent: textbox ([img-media_image1.png])]
and by way of a friction coefficient μ to the normal force, 
[AltContent: textbox ([img-media_image2.png])] 
(See Hartmann: ¶3).”
¶32).”
“The rotation speed ω of the brake disk is proportional to the sliding speed v (tangential speed) of the friction lining on the brake disk according to v = ω r, as is commonly known to every competent person skilled in the art. r characterizes the distance of the friction lining from the axis of rotation (See Hartmann: ¶37).”

Thus, Hartmann senses actuator force, normal force, and relative speed, among other physical quantities, and uses these values to select the predetermined and actual friction coefficients. These values are compared and a difference between the two is friction deviation, used to identify brake wear or malfunction. Hartmann does not, however, explicitly teach the following:
calculating a total pseudo-energy demand to be absorbed by the wheel brake,
calculating a total energy absorbed by the wheel brake,
calculating a wheel brake energy differential for the braking event, or
comparing the wheel brake energy differential with a statistical model of normal wheel brake performance to detect impaired performance of the wheel brake.
Nevertheless, once one of ordinary skill in the art of physics determines the setpoint and actual friction coefficients, as taught by Hartmann, said one of ordinary skill would have known how to calculate the total pseudo-energy demand and the total energy absorbed by the brake system of Hartmann.
Specifically, Halliday is cited for teaching physics principles relating to work, rotational kinetic energy, and motion of a rolling object, shown in the following equations:
the relationship between the linear speed vcom of the center of motion of a wheel and the angular speed ω of the wheel about its center:
[AltContent: textbox ([img-media_image3.png])]     (Halliday: p. 24, Eq. 12-26; Hartmann: ¶37)
[AltContent: textbox ([img-media_image4.png])](solving Eq. 12-2 for ω)
the rate at which work is done (power) by an object rotating about a fixed axis: 
[AltContent: textbox ([img-media_image5.png])]  (Eq. 11-47, p. 234)
Halliday also shows that work (W) is the change in kinetic energy (ΔK) (Halliday: p. 233).
Hartmann teaches torque NR (τ) and relative speed (vcom), shown above. Substituting Hartmann’s values into the power equation 11-47 of Halliday yields,
[AltContent: textbox ([img-media_image6.png])]
[AltContent: textbox ([img-media_image7.png])]

Since the change in kinetic energy ΔK (Halliday: Eq. 11-44, p. 233) is work W, and is the rate at which work is done (i.e. time derivative of work W) is power P (Halliday: Eq. 11-47, p. 234), then power P relates to energy ΔK as follows:
[AltContent: textbox ([img-media_image8.png])]
[AltContent: textbox ([img-media_image9.png])]
One of ordinary skill in the art at the time of the invention would have known how to calculate the respective energy values, as claimed, by entering the normal force, relative speed, and the friction values corresponding to the detected normal force of Hartmann into the equation for ΔK above (derived from the equations of Halliday). Specifically, to calculate the total pseudo-energy demand to be absorbed by the wheel brake, the friction coefficients from the predetermined set of friction values (i.e. “setpoint fingerprint” or “setpoint value”) would be substituted for μ, and to calculate the total energy absorbed by the wheel brake, the friction coefficients from the determined set of friction values (i.e. the first set, “actual fingerprint,” or “actual value”) would be substituted for μ. 
Using the physics principles taught by Halliday to convert the physical values of Hartmann from units of force and friction into total pseudo-energy demand to be absorbed by the wheel brake and total energy absorbed by the wheel brake, as claimed, would have been obvious to one of ordinary skill in the art at the time of the invention because the conversion is a known method to modify the numerical representation of familiar physical attributes, and the result of the conversion would have been predictable.
Once the ordinarily skilled artisan converted the setpoint and actual friction coefficients into total pseudo-energy demand and total energy absorbed, respectively, said artisan would have readily appreciated that the friction coefficient μ was the only varying factor between the pseudo-energy demand and total energy absorbed (See Hartmann: ¶45, “In the diagram 100 friction values are plotted for a predetermined combination of normal force … and speed.”). Thus, any deviation of the actual friction coefficient from the setpoint friction coefficient, as taught by Hartmann and modified by Halliday, would cause a proportional deviation of the total energy absorbed from the total pseudo-energy demand. 
Comparing the total pseudo-energy value to the total energy absorbed value, derived from the data values of Hartmann using the equations of Halliday, in the same way that Hartmann “… Compar[es] the first set of friction coefficients with a predetermined second set of friction coefficients [to determine] a performance parameter based on a deviation of the first and second set, the deviation being obtained from the comparison (See Hartmann: ¶7),” to achieve an indication of a “… decline in braking capacity (Hartmann: ¶6),” would have been obvious to one 
To further support the position that the ordinarily skilled artisan would have found it obvious to compare the total pseudo-energy value to the total energy absorbed value to detect brake malfunction, as presented in the rationale above, I rely on the disclosure of Scharpf. Fig. 2 of Scharpf is provided below.

    PNG
    media_image10.png
    782
    1364
    media_image10.png
    Greyscale

Figure 1 - Brake Performance Algorithm of Scharpf Fig. 2

calculating an energy requested sum from the energy of the requested brake effort (comparable to total pseudo-energy demand to be absorbed by the wheel brake, as claimed), 
calculating an actual energy sum from the energy of the actual brake effort (similar to total energy absorbed by the wheel brake), 
determining the difference between the two energy values to obtain a performance comparison value (similar to a wheel brake energy differential for the braking event), and 
comparing the performance comparison value with performance comparison values indicative of equipment malfunction.
“The performance comparison signal 44 is calculated by dividing the actual energy sum signal 42 by the energy requested sum signal 38. A performance comparison signal 44 with a value less than 1.00 would indicate that actual brake rate was less that the requested brake rate. A performance comparison signal 44 with a value of greater than 1.00 would indicate that the actual braking force applied was greater than the brake rate requested. A performance comparison signal 44 value not equal to 1.00 may indicate equipment malfunction, implementation issues, or design issues for the braking equipment (See Scharpf: Fig. 2, Item 26; 4:30-40).”

Scharpf shows that, at the time of the invention, comparing expected and actual brake energy values to detect brake malfunction, suggested by the combination of Hartmann as modified by Halliday, was:
within the level of ordinary skill in the art, and 
no more than a combination of familiar elements used in known ways according to their respective functions to achieve the predictable result of “… determin[ing] equipment 
Therefore, the combination of Hartmann and Halliday, in view of Scharpf, teaches all of the aspects of the claimed invention and would have been obvious to one of ordinary skill in the art at the time of the invention.
One final difference between the combination of Hartmann and Halliday, in view of Scharpf, is that Hartmann is directed toward vehicle brakes with pads and Scharpf is directed toward railcar braking systems (Scharpf: Abstract), and none of Hartmann, Halliday, or Scharpf explicitly discuss aircraft wheel brakes. Nevertheless, Hartmann states, 
“By determining the friction force and normal force to determine the friction coefficient the various embodiments can in principle be used with almost every mechanical friction brake (See Hartmann: ¶34).” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the principles taught by the obvious combination of Hartmann, Halliday, and Scharpf, with other known wheel brake systems that rely on the force of friction to slow a wheel, such as aircraft wheel brakes, because the modification is the mere substitution of one element for another known in the field, the combination yielding the predictable results of calculating energy from values obtained from an aircraft wheel brake.
The combination of Hartmann, Halliday, and Scharpf does not suggest wherein the second sensor is a brake torque sensor, 
Amberg teaches an aircraft brake system wherein “Proceeding on to block 208, the digital signal corresponding to brake torque produced by torque sensor 46, is input to microprocessor 170” ( Col. 8, Lines 55-57).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have added a torque sensor to directly measure the brake torque applied to the wheel, as taught by Amberg, to improve the combination of Hartmann, Halliday, and Scharpf, by reducing the number of calculations required by the system to obtain the same result.
Hartmann discloses wherein the measured wheel brake performance output variable is wheel brake torque.
,
“Normal force can be determined for example by means of a sensor in the force flow. Friction force can be measured for example with a sensor, which is arranged between a friction lining of the brake and a component, on which the friction lining is supported during braking (See Hartmann: ¶19).”
“The friction force is related by way of the distance r of the application point from the axis of rotation to the friction torque NR,
[AltContent: textbox ([img-media_image1.png])]
and by way of a friction coefficient μ to the normal force, 
[AltContent: textbox ([img-media_image2.png])] 
(See Hartmann: ¶3).”

Hartmann discloses the components necessary to convert the normal force output variable into wheel brake torque, but does not explicitly teach doing so. Nevertheless, Hartmann as modified by Halliday, in the analysis above, does convert the values of Hartmann into a wheel brake torque by multiplying the calculated friction values μ (e.g. 204a of Fig. 2a of Hartmann) using the normal force FN and by the radius r. This conversion is shown in the power calculation in the 
	Hartman did not disclose wherein the wheel brake energy differential is a difference between the total energy absorbed and an expected energy absorbed for a healthy brake given the pseudo-energy demand.
	Hynes teaches a system for processing received data wherein The processor 165 uses a succession of these values to calculate comparative range changes in each bin traversed by each satellite. The information is accumulated over a suitable period, e.g., 24 hours. Each range change obtained from the code-based measurements is compared with the corresponding carrier-based range change and the results of the comparisons are recorded. In the preferred embodiment of the invention, the comparisons are subtractions of the carrier-based values from the code-based values. However, other forms of comparison can be used, e.g., ratios of the corresponding values. 
Harman and Hynes are considered to be analogous art because they pertain to a system for processing received data. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the wheel brake energy differential is a difference between the total energy absorbed and an expected energy absorbed for a healthy brake given the pseudo-energy demand for the combined system as an alternative embodiment. 
Regarding wherein the wheel brake performance criterion is at least three standard deviation of a normal distribution of wheel brake energy differentials from a relationship between energy demand and energy absorbed for a healthy brake.


“If setpoint fingerprint (as a function of vehicle type and vehicle axle) is understood to be a lower limit of the friction coefficients (friction values), which still allows safe operation of the brake, a small deviation or a deviation of zero should be used accordingly. If however the setpoint fingerprint of new brake elements, for example a friction lining/brake disk combination, is used, the permissible deviation can be set correspondingly higher (See Hartmann: ¶20).”
Scharpf teaches,
“The performance comparison signal 44 is calculated by dividing the actual energy sum signal 42 by the energy requested sum signal 38. A performance comparison signal 44 with a value less than 1.00 would indicate that actual brake rate was less that the requested brake rate. A performance comparison signal 44 with a value of greater than 1.00 would indicate that the actual braking force applied was greater than the brake rate requested. A performance comparison signal 44 value not equal to 1.00 may indicate equipment malfunction, implementation issues, or design issues for the braking equipment (emphasis added) (See Scharpf: Fig. 2, Item 26; 4:30-40).”

Thus, both Hartmann and Scharpf suggest the idea that a deviation of the actual value from the expected value indicate potential brake malfunction. Hartmann suggests setting the permissible deviation value higher or lower, depending on the situation. Scharpf suggests that any deviation may indicate malfunction.
The combination of Hartmann, Halliday, and Scharpf does not suggest that the permissible deviation is within three standard deviations of the statistical model of a normal distribution of wheel brake performance energy differentials. Nevertheless, at the time the invention was made, it would have been an obvious matter of design choice to one of ordinary skill in the art to set the permissible deviation of Hartmann, as modified by Halliday and Scharpf, to three standard deviations of the normal distribution of predetermined friction coefficients as the threshold value ¶20).” Therefore, it would have been obvious to one of ordinary skill in this art to modify the combination of Hartmann, Halliday, and Scharpf to obtain the invention as specified.


Regarding claim 13, the claim is interpreted and rejected as claim 12. {see (Col. 4, Lines 40-45) of Amberg}.
Regarding claim 16, the claim is interpreted and rejected as claim 11. {See cited (Hartmann: ¶20)}
Regarding claim 17, the combination of Hartmann, Halliday, and Scharpf suggest the additional limitations of the invention as claimed. Specifically, Hartmann teaches the impaired performance of the wheel brake is detected when the actual friction coefficients fall outside the permissible deviation range of friction coefficients of a normal distribution the predetermined friction coefficients,
“If setpoint fingerprint (as a function of vehicle type and vehicle axle) is understood to be a lower limit of the friction coefficients (friction values), which still allows safe operation of the brake, a small deviation or a deviation of zero should be used accordingly. If however the setpoint fingerprint of new brake elements, for example a friction lining/brake disk ¶20).”
Scharpf teaches,
“The performance comparison signal 44 is calculated by dividing the actual energy sum signal 42 by the energy requested sum signal 38. A performance comparison signal 44 with a value less than 1.00 would indicate that actual brake rate was less that the requested brake rate. A performance comparison signal 44 with a value of greater than 1.00 would indicate that the actual braking force applied was greater than the brake rate requested. A performance comparison signal 44 value not equal to 1.00 may indicate equipment malfunction, implementation issues, or design issues for the braking equipment (emphasis added) (See Scharpf: Fig. 2, Item 26; 4:30-40).”

Thus, both Hartmann and Scharpf suggest the idea that a deviation of the actual value from the expected value indicate potential brake malfunction. Hartmann suggests setting the permissible deviation value higher or lower, depending on the situation. Scharpf suggests that any deviation may indicate malfunction.
The combination of Hartmann, Halliday, and Scharpf does not suggest that the permissible deviation is within three standard deviations of the statistical model of a normal distribution of wheel brake performance energy differentials. Nevertheless, at the time the invention was made, it would have been an obvious matter of design choice to one of ordinary skill in the art to set the permissible deviation of Hartmann, as modified by Halliday and Scharpf, to three standard deviations of the normal distribution of predetermined friction coefficients as the threshold value for determining when the actual friction coefficient indicates impairment. Applicant has not disclosed that using three standard deviations of a normal distribution of brake energy differentials provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the permissible deviation values suggested by Hartmann, modified by Halliday and Scharpf, because both methods establish a range of acceptable values, “… which ¶20).” Therefore, it would have been obvious to one of ordinary skill in this art to modify the combination of Hartmann, Halliday, and Scharpf to obtain the invention as specified in claim 17.
Regarding claim 18, the combination of Hartmann, Halliday, and Scharpf suggest the limitations of the invention as claimed. Specifically, Hartmann teaches producing an alert if impaired performance of the wheel brake is detected more than once in a given number of braking events (See Hartmann: ¶25, “If the braking performance falls below a specific setpoint value, specific measures can advantageously be initiated automatically, for example the driver can be informed that his/her brake is not in an ideal state.”). 
Regarding claim 19, the claim is interpreted and rejected as claim 12. {i.e. Amberg teaches an aircraft braking system}
Regarding claim 20, the claim is interpreted and rejected as claim 11.
Regarding claim 21, the claim is interpreted and rejected as claim 11.


Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive.

1) Applicant’s representative argued that (page 2) Preliminarily, in the Office Action, Examiner Fan has acknowledged that there is no disclosure in Hartmann (or any of the other prior art references) of calculating a wheel brake differential, "wherein the wheel brake energy differential is a difference between the total energy absorbed and an expected energy absorbed 
A) comparing predetermined and measured friction values to determine an operating 
capacity of a brake; and 
B) comparing two measured distance values to determine the quality of signals received 
from a satellite. 
There is no relationship between the two disclosures. Applicant respectfully asserts that it appears Examiner Fan has merely looked to find a reference such as Hynes for the disclosure and teaching of "subtraction of two values", completely out of context, to assert that it would have been obvious to determine a difference in two energy values. 

Examiner’s response: as stated in the Non-Final rejection and at the interview, Hynes is cited for the claimed limitation of when evaluating two numbers, either by subtraction or division, either form could be used effectively. Therefore, with this regard, Hynes would be considered as analogous art. 


Therefore, Applicant respectfully submits that there is no teaching in Hartmann, 
individually or in combination with any of the other prior art references, that would motivate one of ordinary skill in the art to: 
a) determine a wheel brake energy differential; and/or 
b) compare such a wheel brake energy differential with a wheel brake performance criterion, particularly where the criterion is at least three standard deviations of a normal distribution of brake energy differentials from a relationship between energy demand and energy absorbed for a healthy brake. 
Therefore, in view of foregoing, favorable reconsideration and withdrawal of the rejection of independent claim 11 under Section 103 are respectfully requested.

Examiner’s response: this claimed limitation is rejected (see above), same as previously rejected dependent claim 17. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HONGMIN FAN/
Primary Examiner, Art Unit 2686